 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT, is made as of the Start Date (as defined below), by
and between BIONIK LABORATORIES CORP., a Delaware corporation (hereinafter
referred to as the “Company”), and Loren Wass (hereinafter referred to as the
“Employee”).

 

RECITALS

 

WHEREAS, the Company, directly or through its subsidiaries, is engaged in the
business of medical device research, development and production; and

 

WHEREAS, the Company and the Employee have agreed to enter into an employment
relationship upon the terms and subject to the conditions hereinafter set forth.

 

NOW THEREFORE, in consideration of the mutual covenants and promises herein
contained and other good and valuable consideration, the parties agree as
follows:

 

ARTICLE 1- EMPLOYMENT AND DUTIES

 

1.1       Appointment. Subject to the terms and conditions of this Agreement,
the Company hereby agrees to employ the employee, and the Employee hereby
accepts employment, in the position of Chief Commercialization Officer of the
Company (the “Position”), effective on the first day of employment with the
Company, expected to be September 3rd, 2019, unless otherwise mutually agreed
between the Company and the Employee (the “Start Date”); provided that this
Agreement shall not be binding on the Company until the Employee gives official
notice of resignation to his previous employer and informs the Company of such
resignation and the proposed Start Date.

 

1.2       Term. The Employee shall be employed until terminated pursuant to the
termination provisions set out in Article 4 and Article 5 of this Agreement and
to any amendments as may from time to time be agreed to in writing by the
Employee and the Company (the “Term”).

 

1.3       Reporting and Duties. The Employee shall report to the Chief Executive
Officer of the Company. The Employee shall be responsible for (a) the
preparation and implementation of the global marketing and commercialization
strategy for the Company and each of the Company’s products already in market
and those planned products under development, which includes go to market
strategy and reimbursement strategy for each geography, (b) delivering
commercial sales in accordance with the Company’s budget, (c) support any and
all partnering efforts associated with the Company’s existing and planned
products and (d) perform all of the normal and customary duties,
responsibilities and authorities customarily accorded to, and expected of the
Position, including those duties, responsibilities and authorities as may be
reasonably designated by the Chief Executive Officer of the Company or the Board
from time to time (collectively, the “Duties”). Services performed pursuant to
this Agreement shall be performed at the Company’s U.S. headquarters in Boston,
Massachusetts, or such place(s) as shall be mutually agreeable to the Company
and Employee. The Employee understands and agrees that the Position requires
travel to the Company’s chief executive offices in Toronto, Canada from time to
time, as well as other destinations, to fulfill the Duties (expected travel 50%
of the time). The Employee agrees to comply with all applicable policies and
rules of Company.

 



 

 

 

During the Term, the Employee shall faithfully and honestly serve the Company
and devote no less than full-time service to the business and affairs of the
Company or, where applicable, any subsidiary or other affiliate of the Company
(individually a “Subsidiary” and collectively, the “Subsidiaries”), including
the Employee’s role in the Position and the Duties. The Employee shall use his
best efforts to promote the interests of the Company and its Subsidiaries.
Notwithstanding the foregoing or anything else to the contrary herein, nothing
in this Agreement shall preclude the Employee from:

 

(a)       engaging in charitable, education, communal or recreational
activities; or

 

(b)       engaging in another business enterprise as a passive investor;
provided that in no event shall the Employee own more than 4.9% of any other
business enterprise and further provided that no such business enterprise shall
be a competitor of the Company or its Subsidiaries.

 

However, the engagements described in 1.3(a) – (b) above shall only be
permissible so long as they do not result in a contravention of Article 3
hereof, or impair the ability of the Employee to discharge his duties to the
Company hereunder.

 

In addition, the Employee shall truly and faithfully account for and deliver to
the Company and its Subsidiaries, all money, securities and things of value
belonging to the Company or the Subsidiaries which the Employee may from time to
time receive for, from or on account of the Company or the Subsidiaries.

 

ARTICLE 2 - COMPENSATION

 

2.1       Base Salary. The Employee will receive an annual base salary of Two
Hundred Fifty Thousand Dollars ($250,000 USD), payable in accordance with the
Company’s standard payroll practices in effect from time to time, and subject to
applicable statutory deductions and withholding required by law (“Base Salary”).
The Employee’s Base Salary will be reviewed on an annual basis to determine
potential increases, if any, based on the Employee’s performance and that of the
Company.

 

2.2       Incentive Compensation. The Employee will be entitled to participate
in the Company’s 2014 Equity Incentive Plan or such other incentive plan or
arrangement adopted by the Company and applicable to Employee (the “Plan”) based
on the terms of the Plan. Subject to the immediately following sentence, the
Employee shall be granted options to purchase an aggregate of 5,000 shares of
the Company’s common stock, at an exercise price per share equal to the fair
market value of the Company’s common stock on the date of grant, and which shall
vest equally over a three (3) year period, with the first 1/3 vesting to occur
on the one (1) year anniversary of the Start Date. The granting of any options
or other equity compensation is conditional on the written approval of the
Board, and subject to any applicable stockholder approval, and the Company
reserves the right to alter, amend, replace or discontinue the Plan or any other
plan at any time, with or without notice to the Employee.

 



 

 

 

2.3       Bonus. The Employee may be entitled to earn an annual bonus of up to
40% of Base Salary, payable based on the Employee’s and the Company’s
performance in the previous fiscal year (“Bonus”). The Bonus will be determined
based on the achievement of the Employee’s objectives that will be agreed to
with the CEO for each particular fiscal year (the “Achievements”), and shall be
paid to Employee within the earlier of 90 days after the close of each fiscal
year and the completion of the company audit. The Employee must be employed for
the entire fiscal year to be eligible for a Bonus for that year. Notwithstanding
anything herein to the contrary, the Company may extend the payment date for the
Bonus for up to 60 days, if the Company in its discretion determines it to be in
the Company’s best interests to do so. The Achievements for the partial fiscal
year ending March 31, 2020 shall be determined in good faith and agreed to in
writing by the Employee and the Company within 14 days after the date of this
Agreement, and shall be pro rata based on the Start Date.

 

2.4       Benefits. The Employee shall be entitled to participate in all of the
Company’s (or applicable Subsidiary’s) benefit plans generally available to its
employees from time to time in accordance with the terms thereof. The Employee’s
participation in such plans shall become fully effective as of the commencement
of his employment hereunder pursuant to the terms of such plans. The Company
reserves the right to alter, amend, replace or discontinue the benefit plans it
makes available to its employees at any time, with or without notice.

 

2.5       Vacation. The Employee shall be entitled to four (4) weeks of paid
vacation per calendar year. Such vacation shall be taken at a time or times
acceptable to the Company. The Employee shall be allowed to carry forward any
unused vacation into the next calendar year for up to one (1) month.

 

2.6       Expense Reimbursement. The Employee shall be reimbursed for all
reasonable expenses actually and properly incurred by him in connection with the
performance of his duties hereunder. The Employee shall submit to the Company
written, itemized expense accounts, together with supporting invoices,
acceptable to the Company and such other additional substantiation and
justification as the Company may reasonably request within sixty (60) days after
the expenses have been incurred.

 

ARTICLE 3- COVENANTS

 

3.1       No Restrictions on Employee’s Employment. The Employee acknowledges
and affirms that he is not a party to any agreement or understanding that would
conflict or interfere with, or prevent or limit him from being employed by or
perform services for the Company.

 

3.2       Confidential Information. The Employee hereby acknowledges that, by
reason of his employment with the Company, he has and will acquire information
about matters and things which are confidential to the Company and/or the
Subsidiaries (the “Confidential Information”), and which Confidential
Information is the exclusive property of the Company and/or the Subsidiaries,
respectively. The Confidential Information includes, without limitation,
information concerning the Company’s and the Subsidiaries’ strategic plans,
product research and development plans, details and results, trade secrets,
supplier lists, data, work product developed by or for the Company or the
Subsidiaries, and all other data and information concerning the business and
affairs of the Company and the Subsidiaries. Notwithstanding anything to the
contrary contained herein, for the purposes hereof, Confidential Information
shall not include:

 



 

 

 

(a)       information that is generally available to and known by the public at
the time of disclosure to the Employee, provided that such disclosure is through
no direct or indirect fault of the Employee or person(s) acting on the
Employee's behalf; or

 

(b)       information which the Employee is required to disclose pursuant to
applicable law, policies or due processes of applicable regulatory bodies or
legal or regulatory proceedings; provided that the Employee provides the Company
with prompt notice of same and assists the Company in seeking to prevent or
limit such requirement.

 

The Employee agrees that during the Term and at all times thereafter, he shall
not for any reason (except in the performance of his responsibilities for the
Company) directly or indirectly, (i) use for his own benefit or for the benefit
of others, (ii) disseminate, publish or disclose, or (iii) authorize or permit
the use, dissemination or disclosure by any person, firm or entity, any
Confidential Information without the express written consent of the Board. Upon
termination of the Employee’s employment or this Agreement, or at any time at
the request of the Company for any reason, the Employee agrees to return to the
Company (or, in the case of electronic items, permanently delete) all documents,
records, storage, data, samples, and other property of the Company and its
Subsidiaries, together with all copies thereof which contain or incorporate any
Confidential Information.

 

Under the federal Defend Trade Secrets Act of 2016, the Employee shall not be
held criminally or civilly liable under and federal or state trade secret law
for the disclosure of a trade secret that:  (a) is made (i) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (b) is made to the Employee’s attorney in
relation to a lawsuit for retaliation against the Employee for reporting a
suspected violation of law; or (c) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.

 

3.3       Intellectual Property, Inventions and Patents. As part of the
consideration for this Agreement and for his employment by the Company, subject
to the provisions of this Agreement, the Employee hereby assigns to the Company,
as and when same arise, his entire right, title and interest, including all
intellectual property rights and trade secret rights, in and to any and all work
product that is conceived, created, developed or otherwise generated by the
Employee from time to time that relates to the business of the Company or the
Subsidiaries, including but not limited to all inventions, research, designs,
trade secrets, improvements, plans, specifications and documentation
(collectively, “Work Product”), all of which shall be deemed a work for hire for
the Company under the U.S. Copyright Act to the fullest extent permitted under
the law. The Employee further agrees that he will promptly, fully disclose to
the Company all such Work Product and will, at any time from the date hereof,
including during and after his employment with the Company, at the Company’s
expense, render to the Company or the Subsidiaries such cooperation and
assistance as the Company or the Subsidiaries may deem advisable in order to
obtain copyright, patent, trademark or industrial design registrations as the
case may be on, or otherwise vest, perfect or defend the Company’s or the
Subsidiaries’ rights with respect to, any or all Work Product. Such cooperation
and assistance shall include, but is not limited to, the execution of any and
all applications for copyright, patent, trademark or industrial design
registrations, assignments of copyrights and other instruments in writing which
the Company and the Subsidiaries may deem necessary or desirable. The Employee
hereby irrevocably waives all of his moral rights in the Work Product in favor
of the Company and its Subsidiaries and their respective successors, assignees
and licensees.

 



 

 

 

The Employee shall take all precautions to maintain and protect the legal rights
of the Company and its Subsidiaries in the Work Product, and to maintain the
confidentiality of trade secrets included in the Work Product in accordance with
Section 3.1 hereof. For certainty, no license to the Work Product is granted to
the Employee, except to the extent required for the performance of his
responsibilities under this Agreement.

 

The Employee irrevocably appoints any other officer of the Company or the
Subsidiaries from time to time to be his attorney, with full power of
substitution, to do on the behalf of the Employee anything that the Employee can
lawfully do by an attorney to do all acts and things in relation to ownership of
the Work Product which the Company or the Subsidiaries shall deem desirable, and
to do, sign and execute all documents, conveyances, deeds, assignments,
transfers, assurances and other instruments which may reasonably be necessary or
desirable for the purpose of registering, vesting, perfecting; defending,
assigning or otherwise dealing with the Work Product. Such power of attorney is
given for valuable consideration acknowledged by the Employee to be coupled with
an interest, shall not be revoked by the bankruptcy or insolvency of the Company
or the Subsidiaries, and may be exercised by the officers of any successor or
assign of the Company or the Subsidiaries.

 

The Employee hereby covenants that the Work Product will not violate or infringe
any intellectual property rights of any third party or constitute an
unauthorized use of confidential or proprietary information of any third party.

 

All of the aforesaid covenants in this Section shall be binding on the assigns,
executors, administrators and other legal representatives of the Employee.

 

3.4       Non-Solicitation of Employees. The Employee shall not, during the
period from the date hereof to that date which is one (1) year following the
termination of this Agreement or the Employee’s employment, for any reason,
directly or indirectly, hire any employees or consultants of the Company or
Subsidiaries, or induce or attempt to induce, solicit or attempt to solicit, any
of the employees or consultants of the Company or Subsidiaries to leave their
employment or engagement with the Company.

 

3.5       Non-Solicitation of Customers and Suppliers. The Employee shall not,
during the period from the date hereof to that date which is one (1) year
following the termination of this Agreement or the termination of the Employee’s
employment, for any reason, directly or indirectly, without the prior written
consent of the Company, solicit or attempt to solicit any customers of the
Company or the Subsidiaries with whom the Employee had contact or material
knowledge of, for the purpose of selling to those customers any products or
services which are the same as or substantially similar to or in any way
competitive with the products or services sold by the Company or the
Subsidiaries at the time of termination of this Agreement. The Employee shall
not, during the period from the date hereof to that date which is one (1) year
following the termination of this Agreement or the termination of the Employee’s
employment, for any reason, directly or indirectly, without the prior written
consent of the Company, solicit or attempt to solicit any suppliers of the
Company or the Subsidiaries with whom the Employee had contact with or material
knowledge of, for the purpose of diverting or attempting to divert business away
from the Company or the Subsidiaries.

 



 

 

 

3.6       Non-Competition. The Employee shall not, at any time during the period
from the date hereof to that date which is one (1) year following the date of
termination of this Agreement or the Employee’s employment, engage in the
commercialization of medical devices similar to those, or devices that are in
any way competitive with the products or services, developed, being developed,
commercialized and/or sold by the Company or the Subsidiaries during the term of
this Agreement and at the time of the termination of this Agreement
(“Competitive Activity”). The Employee may not engage in such Competitive
Activity either individually or in partnership or jointly or in conjunction with
any person as principal, agent, employee, consultant, shareholder (other than a
holding of shares listed on a United States stock exchange that does not exceed
five percent (5%) of the outstanding shares so listed) or in any other manner
whatsoever, nor shall the Employee lend money to, guarantee the debts or
obligations of or permit his name or any part thereof to be used or employed by
any person engaged in a similar business to the Company or the Subsidiaries. The
Company shall have the option to elect whether to enforce this Section 3.6. If
the Company elects to enforce this Section 3.6, it shall continue to pay the
Employee’s base salary (at the rate at which it was paying the Employee’s base
salary on the date of termination) for as long as it wishes to enforce this
Section 3.6, up to one (1) year following termination of employment. The
Company’s payment obligation pursuant to this Section 3.6 shall apply regardless
of the circumstances or reasons leading to the termination of the Employee’s
employment. If the Company fails to continue the Employee’s base salary pursuant
to the terms of this Section 3.6, the Employee’s restrictions set forth in this
Section 3.6 shall be void thereafter.

 

3.7       Disparaging Comments. The Employee agrees not to make critical,
negative or disparaging remarks about the Company or its management, business or
employment practices; provided that nothing in this paragraph shall be deemed to
prevent the Employee from responding fully and accurately to any question,
inquiry or request for information when required by applicable law or legal
process, or to enforce this Agreement. The Company agrees to direct its officers
and directors not to make critical, negative or disparaging remarks about the
Employee; provided that nothing in this paragraph shall be deemed to prevent the
Company or its officers or directors from responding fully and accurately to any
question, inquiry or request for information when required by applicable law or
legal process, or to enforce this Agreement.

 

3.8       Acknowledgement, Waiver and Enforcement. The Employee confirms that
the restrictions contained in this Article 3 are reasonable and valid to protect
the legitimate business interests of the Company and the Subsidiaries, including
its business plans and marketing and commercialization strategies. The Employee
hereby agrees and acknowledges that compliance with the Covenants set forth in
this Agreement are necessary to protect the business and goodwill of the
Company, that it would be extremely difficult to measure the damages that might
result from any breach of any of the covenants of the Employee contained herein,
and that any breach of any of the covenants of the Employee might result in
irreparable injury to the business for which monetary damages could not
adequately compensate. If a breach of any of the covenants of the Employee
occurs, the Company shall be entitled, in addition to any other rights or
remedies the Company may have at law or in equity, (i) to have injunctions (both
preliminary and permanent) issued by any competent court (without the need to
post a bond) enjoining and restricting the Employee and all other parties
involved therein from continuing such breach, and (ii) to recovery of all
reasonable sums and costs, including attorneys’ fees, incurred by the Company to
enforce these provisions.

 



 

 

 

3.9       Notwithstanding anything to the contrary herein, if any applicable law
or governmental entity shall reduce the time period or scope during which the
Employee shall be prohibited from engaging in any competitive or soliciting
activity described in this Article 3, the period of time or scope, as the case
may be, for which the Employee shall be prohibited shall be reduced to the
maximum time or scope permitted by law.

 

3.10     Survival and Enforceability. It is expressly agreed by the parties
hereto that the provisions of this Article 3 shall survive the termination of
this Agreement and the Employee’s employment.

 

ARTICLE 4 – DEATH; DISABILITY

 

4.1       Death. If the Employee dies while employed under this Agreement, this
Agreement shall terminate immediately and the Company shall pay to the
Employee’s estate, any earned Base Salary, accrued vacation, if any, that is
unpaid up to the date of his death.

 

4.2       Termination by Disability. The Company may terminate this Agreement as
a result of any mental or physical disability or illness which results in (a)
the Employee being unable to substantially perform his duties for a continuous
period of 150 days or for periods aggregating 180 days within any period of 365
days or (b) the Employee being subject to a permanent or indefinite inability to
perform essential functions based on the opinion of a qualified medical provider
chosen by the Company. Termination will be effective on the date designated by
the Company, and the Employee will be paid his annual Base Salary, accrued
vacation, if any, and benefits as set out in Section 2.4 through the date of
termination.

 

ARTICLE 5 - TERMINATION OF EMPLOYMENT

 

5.1       Termination by Company for Cause. The Company may terminate this
Agreement for cause at any time without any prior notice. The Employee will be
provided with any unpaid, earned Base Salary incurred up to the date of
termination. For the purposes of this Agreement, “cause” shall mean any of:

 

(a)       a material breach by the Employee of the terms of this Agreement;

 

(b)       a conviction of or plea of guilty or nolo contendere to any felony or
any other crime involving dishonesty or moral turpitude;

 

(c)       the commission of any act of fraud or dishonesty, or theft of or
intentional damage to the property of the Company;

 

(d)       willful or intentional breach of the Employee’s fiduciary duties to
the Company;

 



 

 

 

(e)       the violation of a material policy of the Company as in effect from
time to time; or

 

(f)       any act or conduct that would constitute cause at common law.

 

5.2       Termination by Company for Other than Cause. The Company may terminate
this Agreement and the Employee’s employment, for any reason without cause and
provided that the Employee executes a general release to be provided to the
Company in form and substance acceptable to the Company, the Company shall pay
to the Employee an amount equal to two (2) months’ base salary in accordance
with the Company’s normal payroll schedule plus accrued unused vacation, if any.

 

5.3       Termination by Employee. The Employee may terminate this Agreement and
his employment at any time, for any reason, provided that the Employee provides
the Company with thirty (30) days’ prior written notice. The Employee agrees to
use his best effort to assist the Company to complete an effective reallocation
of his responsibilities upon the giving of such notice. In case of Good Reason
(as defined below), the Company shall pay to the Employee: (i) the Severance;
and (ii) accrued vacation time if any; provided that the Company shall not be
required to pay the Severance in the event the Company elects to enforce Section
3.6, and continues paying Employee’s salary pursuant to Section 3.6 in an amount
no less than the Severance amount. For purposes of this Employment Agreement,
“Good Reason” shall mean any of:

 

(1)A material diminution in the Employee's base compensation;

 

(2)A material diminution in the Employee's authority, duties, or
responsibilities; or

 

(3)Any other action or inaction that constitutes a material breach by the
Company of this Employment Agreement.

 

For Good Reason to exist, the Employee must provide notice to the Company of the
existence of any of the foregoing conditions within ninety (90) days of the
initial existence of the condition, and the Company shall upon such notice have
a period of forty-five (45) days during which it may remedy the condition (and
upon such remedy Good Reason shall be deemed not to have existed).

 

5.4       Limitation of Liability. The Employee acknowledges, understands and
agrees that the payments and other benefits provided for in this Article 5
represent the Company’s maximum termination and severance obligations to the
Employee. No other notice or severance entitlements shall apply. This provision
shall remain in full force and effect unamended, notwithstanding any other
alterations to the terms and conditions of the Employee’s employment, unless
agreed to by the Company in writing. The Employee also acknowledges, understands
and agrees that any such payment by the Company to the Employee on termination
of the Employee’s employment shall not prevent the Company from alleging cause
for the termination.

 



 

 

 

5.5       Effect of Termination. Upon any termination of this Agreement, the
Employee shall immediately deliver or cause to be delivered to the Company all
Confidential Information and Company property which are in the possession,
charge, control or custody of the Employee.

 

ARTICLE 6 - GENERAL

 

6.1       Release. Upon any termination of this Agreement or the Employee’s
employment, the Employee agrees to release the Company, the Subsidiaries, and
all officers, directors and employees of the Company or the Subsidiaries from
all actions, causes of action, claims or demands as a result of such
termination, except as otherwise expressly provided in this Agreement. Upon
compliance with the applicable termination provisions of this Agreement by the
Company, the Employee agrees to deliver to the Company a full and final written
release of and from all actions or claims in connection with this Agreement and
the Employee’s employment in favor of the Company, the Subsidiaries, and their
directors, officers and employees in a form to be provided by the Company.

 

6.2       Recitals. The parties agree that the Recitals set out herein are true
and accurate and shall form part of this Agreement.

 

6.3       Headings. The division of this Agreement into articles and sections
and the insertion of headings are for the convenience of reference only and
shall not affect the construction or interpretation of this Agreement.

 

6.4       Assignment. This Agreement shall be personal as to the Employee and
shall not be assignable by the Employee subject to the terms herein. This
Agreement shall inure to the benefit of and be binding upon the heirs,
executors, administrators and legal personal representatives of the Employee and
the successors and assigns of the Company. The Company may assign this
Agreement, in its sole discretion, to any corporate affiliate or Subsidiary of
the Company.

 

6.5       Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and cancels and
supersedes any prior understandings and agreements between the parties hereto
with respect thereto, whether verbal or in writing. There are no other written
or verbal representations, warranties, terms, conditions, undertakings or
collateral agreements, express, implied or statutory between the parties.

 

6.6       Amendments. No amendment to this Agreement shall be valid or binding
unless set forth in writing and duly executed by both of the parties hereto. The
waiver by any party hereto of a breach of any provision of this Agreement shall
not operate or be construed as a waiver of any subsequent breach by any party.

 

6.7       Severability. If any provision of this Agreement is determined to be
invalid or unenforceable in whole or in part, such invalidity or
unenforceability shall attach only to such provision or part thereof and the
remaining part of such provision and all other provisions hereof shall continue
in full force and effect.

 

6.8       Further Acts. The parties shall do all such further acts and things
and provide all such assurances and deliver all such documents in writing as may
be required, from time to time in order to fully carry out the terms, provisions
and intent of this Agreement.

 



 

 

 

6.9       Notice. Any demand, notice or other communication to be given in
connection with this Agreement shall be given in writing by personal delivery,
electronic delivery or by registered mail addressed to the recipient as follows:

 

Bionik Laboratories Corp.

483 Bay Street, N105

Toronto, Ontario M5G 2C9

Telephone: (416) 640-7887

Email: ed@bioniklabs.com

 

Loren Wass

At the most recent address on file with the Company

Email: lwwass@charter.net

 

or such other address or number as may be designated by either party to the
other in accordance herewith. Any notice given by personal delivery will be
conclusively deemed to have been given on the day of actual delivery of the
notice and, if given by registered mail, on the third day, other than a
Saturday, Sunday or statutory holiday in Ontario, Canada or the Commonwealth of
Massachusetts, following the deposit of the notice in the mail. If the party
giving any notice knows or ought reasonably to know of any difficulties with the
postal system that might affect the delivery of mail, any such notice may not be
mailed but must be given by personal delivery. In the case of electronic
delivery, on the same day that it was sent if sent on a business day and the
acknowledgement of receipt is received by the sender before 5:00 p.m. (in the
place of receipt) on such day, and otherwise on the first business day
thereafter.

 

6.10     Jurisdiction. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts. Each of the
parties hereto agrees that any action or proceeding related to this Agreement
must be brought in any court of competent jurisdiction in the Commonwealth of
Massachusetts, and for that purpose hereby submits to the jurisdiction of such
Massachusetts court.

 

6.11     Section 409A. This Agreement is intended to comply with or be exempt
from Section 409A of the Code and will be interpreted, administered and operated
in a manner consistent with that intent. Notwithstanding anything herein to the
contrary, if at the time of the Employee’s separation from service with the
Company he is a “specified employee” as defined in Section 409A of the Code (and
the regulations thereunder) and any payments or benefits otherwise payable
hereunder as a result of such separation from service are subject to Section
409A of the Code, then the Company will defer the commencement of the payment of
any such payments or benefits hereunder (without any reduction in such payments
or benefits ultimately paid or provided to the Employee) until the date that is
six months following the Employee’s separation from service with the Company (or
the earliest date as is permitted under Section 409A of the Code), and the
Company will pay any such delayed amounts in a lump sum at such time. If any
other payments of money or other benefits due to the Employee hereunder could
cause the application of an accelerated or additional tax under Section 409A of
the Code, such payments or other benefits shall be deferred if deferral will
make such payment or other benefits compliant under Section 409A of the Code, or
otherwise such payment or other benefits shall be restructured, to the extent
possible, in a manner, determined by the Company, that does not cause such an
accelerated or additional tax. To the extent any reimbursements or in-kind
benefits due to the Employee under this Agreement constitute “deferred
compensation” under Section 409A of the Code, any such reimbursements or in-kind
benefits shall be paid to the Employee in a manner consistent with Treas. Reg.
Section 1.409A-3(i)(1)(iv). Each payment made under this Agreement shall be
designated as a “separate payment” within the meaning of Section 409A of the
Code. References to “termination of employment” and similar terms used in this
Agreement are intended to refer to “separation from service” within the meaning
of Section 409A of the Code to the extent necessary to comply with Section 409A
of the Code. Whenever a payment under this Agreement may be paid within a
specified period, the actual date of payment within the specified period shall
be within the sole discretion of the Company. In no event may the Employee,
directly or indirectly, designate the calendar year of any payment to be made
under this Agreement. Any provision in this Agreement providing for any right of
offset or set-off by the Company shall not permit any offset or set-off against
payments of “non-qualified deferred compensation” for purposes of Section 409A
of the Code or other amounts or payments to the extent that such offset or
set-off would result in any violation of Section 409A or adverse tax
consequences to the Employee under Section 409A.

 



 

 

 

6.12     Independent Legal Advice. The Employee acknowledges that he has been
advised to seek independent legal counsel in respect of the Agreement and the
matters contemplated herein, including but not limited to the Covenants in
Article 3 hereof. To the extent that he declines to receive independent legal
counsel in respect of the Agreement, he waives the right, should a dispute later
develop, to rely on his lack of independent legal counsel to avoid his
obligations, to seek indulgences from the Company or to otherwise attack the
integrity of the Agreement and the provisions thereof, in whole or in part.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF this Agreement has been executed by the parties hereto as of
the date first written above.

 



  BIONIK LABORATORIES CORP.                     By: /s/ Eric Dusseux     Name:  
Eric Dusseux     Title:   CEO                       /s/ Loren Wass     NAME:
Loren Wass  



 



 

 

 